,
I



                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                  )
                                                 )
    Northrop Grumman Corporation                 )      ASBCA No. 59077
                                                 )
    Under Contract No. F04701-02-C-0002          )

    APPEARANCES FOR THE APPELLANT:                      Terry L. Albertson, Esq.
                                                        Stephen J. McBrady, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Carol L. Matsunaga, Esq.
                                                         Senior Trial Attorney
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: 5 August 2014



                                                 ~   Administrative Judge
                                                     Vice Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59077, Appeal of Northrop
    Grumman Corporation, rendered in conformance with the Board's Charter.

          Dated:


                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals